

ASSET PURCHASE AGREEMENT


Zenith Global Enterprises Limited, a BVI corporation, with principal address at
Rm 2, 8/F Winful Centre, 30 Shing Yip Street, Kwun Tong, Hong Kong, ("Seller")
and Dafoe Corp, a Nevada corporation with principal address at 1802 N.  Carson
Street, Carson City, NV 89701 ("Buyer"), hereby enter into this Asset Purchase
Agreement (this "Agreement") effective as of November 30, 2010.  Buyer and
Seller are collectively referred to herein as the "Parties."


RECITALS


A.          Seller acquired certain intellectual properties, inventory and
agreements from the trustee for Davi Skin, Inc., a corporation that filed for
relief under Chapter 7 of Title 11, United States Code, in the United States
Bankruptcy Court for the District of Nevada, Case No.  BK-S-10- 20965-bam.  Davi
Skin, Inc.  had previously used those assets in its business of distributing
luxury branded skincare products for men and women.


B.           Buyer intends to develop a new cosmetics business and, in
connection therewith, desires to purchase some of the assets that Seller
acquired from Davi Skin, Inc.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:


1.           Sale and Purchase.  Seller agrees to sell, convey and transfer to
Buyer and Buyer agrees to purchase and assume from Seller the Assets, as defined
in Section 2 below, for the purchase price specified in Section 3 below.  The
sale of the assets is entire and inseverable, and Buyer shall have no obligation
to purchase any of the assets unless all assets of the classes and character
described below shall be simultaneously sold.


2.           Assets.  The assets to be sold and purchased (the "Assets") consist
of the following:  The Davi Skin trade names and trademarks, the internet
address (www.daviskin.com), and the Davi Skin logos.  For purposes of
clarification, Buyer is not purchasing the Davi Skin, Inc.  contractual
agreements or inventory of product and packaging materials that Seller acquired
from the Bankruptcy Court trustee.


3.           Purchase Price.  The purchase price for the Assets shall be
15,000,000 shares of the Buyer's common stock (the "Shares").


4.           Payment of Purchase Price.  The Purchase Price shall be payable by
Seller delivering to Buyer one or more stock certificates evidencing the Shares
duly registered in the name of Seller, or in the names of Seller's
designees.  The stock certificate(s) will be dated as of the Closing Date and
shall be delivered to Seller at its Hong Kong address, or at such other address
as Seller may designate in writing, within three business days after the
Closing.

 
 

--------------------------------------------------------------------------------

 

5.           Closing.


5.1           Closing Date.  The closing of the sale and purchase of the Assets
under this Agreement (the "Closing") shall be held at the Law Offices of William
B.  Barnett, 21550 Oxnard Street, Suite 200, Woodland Hills, California 91367 on
or about December 6, 2010, or on such other date as the Parties may agree, which
date, however determined, is designated the "Closing Date."


5.2           Obligations at Closing:


(a)           Seller shall deliver to Buyer all documents and instruments
necessary to carry out the terms and provisions of this Agreement and to
effectuate the purpose of the transaction, including without limitation a Bill
of Sale, an Assignment of Trademarks in the form set forth in Exhibit 5.2
attached hereto, and any other instruments of conveyance and assignment as the
parties and their respective counsel shall deem reasonably necessary to vest in
Buyer the right, title and interest in and to the Assets and to fulfill the
obligations of Seller hereunder which are to be fulfilled on the Closing Date.


(b)           Unless otherwise provided herein, all such instruments so
delivered shall be dated the Closing Date and be satisfactory as to form and
content to each party and their respective counsel; provided however that
neither party shall disapprove any instrument that gives that party the
substance of what the party is entitled to receive hereunder.


6.           Representations and Warranties of Seller.  Except as set forth in
this Agreement, and subject to such exceptions Seller hereby represents and
warrants to Buyer as follows:


(a)           Seller is a corporation duly organized, validly existing and in
good standing under the laws of the country of its organization, has all
requisite corporate power and authority to own and hold its property and assets
and carry on its business as now conducted, and has all requisite corporate
power and authority to enter into and perform and carry out this Agreement.  The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all requisite corporate action on the part of Seller.


(b)           Seller has good and marketable title in and to all of the Assets,
and such Assets are not subject to any mortgage, pledge, lien, lease, claim,
encumbrance, charge, security interest, royalty obligations or other interest or
claim of any kind or nature whatsoever.  There are no material agreements or
arrangements between Seller and any third party which are reasonably likely to
have a material effect upon Seller's title to and other rights respecting the
Assets.  Seller has the sole right to bring actions for infringement of any
intellectual property rights included in the Assets.


(c)           With respect to the transfer of rights in and to the Assets under
this Agreement, Buyer shall be subject to no limitations, obligations or
restrictions with regard to the sale, license, distribution or other transfer or
exploitation of the Assets, whether in the form transferred to Buyer or after
modification, development, editing or revisions.  All rights to any tangible or
intangible property material (including, but not limited to, all intellectual
property rights in the Assets) to the Assets have been validly transferred to
Seller free of any adverse claims by any third party, predecessor entity, or any
partner, limited partner, security holder or creditor of any such predecessor
entity, and no such property rights remain in any such entity.  Seller is under
no obligation to pay any other party any royalties or other fixed or contingent
amounts based upon the sale, license, distribution or other use or exploitation
of the Assets.

 
2

--------------------------------------------------------------------------------

 

(d)           The use of the Assets and the intellectual property rights in the
Assets, to the best knowledge of the Seller, do not infringe or conflict with
the rights of others under any intellectual property rights in any jurisdiction
in the world.


(e)           Neither the execution nor delivery by Seller of this Agreement nor
compliance by Seller with the terms and provisions hereof will (a) conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in any violation of, the bylaws or
articles of association of Seller, any award of any arbitrator or any other
agreement, any regulation, law, judgment, order or the like to which Seller is
subject or any contract, or (b) result in the creation of any lien upon all or
any of the Assets.  Seller is not a party to, or otherwise subject to any
provision contained in, any instrument evidencing indebtedness, any agreement
relating thereto or any other contract or agreement which restricts or otherwise
limits the transfer of the Assets.


(f)           Seller is a Hong Kong corporation that was not formed for the
purpose of acquiring the Shares from Buyer.


(g)           The sale of the Assets does not represent "all or substantially
all" of the assets owned by the Seller, wherein such sale would cause the
dissolution of the Seller or be considered a reorganization, as defined by the
U.  S.  Internal Revenue Code, between Seller and Buyer.


(h)           Seller understands that (i) the Shares have not been and are not
being registered under the Securities Act of 1933 (the "1933 Act") or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Seller shall have delivered
to the Buyer an opinion of counsel, in a generally acceptable form, to the
effect that such Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
Seller provides the Buyer with reasonable assurance that such Shares can be
sold, assigned or transferred pursuant to Rule 144 promulgated under the 1933
Act, as amended, and (iii) neither Buyer nor any other person is under any
obligation to register the Shares under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.


Seller understands that the certificates or other instruments representing the
Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY THE SECURITIES.

 
3

--------------------------------------------------------------------------------

 

(i)            This Agreement, when executed, shall be the valid and binding
obligations of Seller and shall be enforceable in accordance with their
respective terms.


(j)            None of the information regarding Seller which has been supplied
by Seller contains or will contain any untrue statement of a material fact or
omits or will omit any fact necessary in order to make such statements, in light
of the circumstances under which they are made, not misleading.


7.           Representations and Warranties by Buyer.  Except as set forth in
this Agreement, and subject to such exceptions Buyer hereby represents and
warrants to Seller as follows:


(a)           Buyer represents and warrants that Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
its organization, and has all requisite corporate power and authority to enter
into and perform and carry out this Agreement.


(b)           Neither the execution nor delivery by Buyer of this Agreement nor
compliance by Buyer with the terms and provisions hereof will (a) conflict with,
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, the bylaws or articles of
incorporation of Buyer, any award of any arbitrator or any other agreement, any
regulation, law, judgment, order or the like to which Buyer is subject or any
contract, or (b) result in the creation of any lien upon all or any of the
Assets.  Buyer is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing indebtedness, any agreement relating
thereto or any other contract or agreement which restricts or otherwise limits
the ability of Buyer to purchase the Assets.


(c)           This Agreement, when executed, shall be the valid and binding
obligations of Buyer and shall be enforceable in accordance with their
respective terms.


(d)           Buyer has filed all required forms, reports and documents with the
Securities and Exchange Commission ("SEC") since January 1, 2010 ("Buyer SEC
Reports"), each of which complied at the time of filing in all material respects
with all applicable requirements of the Securities Act and the Securities
Exchange Act of 1934 (the "Exchange Act"), as applicable, in each case as in
effect on the dates such forms reports and documents were filed.  None of the
Buyer SEC Reports contained, when filed, an untrue statement of a material fact
or omitted to state a material fact required to be stated or incorporated by
reference therein or necessary in order to make the statements therein in light
of the circumstances under which they were made not misleading, except to the
extent superseded by a Buyer SEC Report filed subsequently and prior to the date
hereof.  Except as publicly disclosed by Buyer since the filing of its last SEC
Report, there have been no events, changes or effects with respect to Buyer
which Buyer (i) was required to publicly disclose, in a filing with the SEC or
otherwise, or (ii) which would reasonably be expected to have a material adverse
effect on Buyer.  The financial statements of Buyer included in the Buyer SEC
Reports have been prepared in all material respects in accordance with United
States generally accepted accounting principles ("GAAP") consistently applied
and maintained throughout the periods indicated and fairly present the
consolidated financial position of Buyer at their respective dates and the
results of the results of operations and changes in financial position of the
Buyer for the periods covered thereby (subject to normal year-end adjustments
and except that unaudited financial statements do not contain all required
footnotes).

 
4

--------------------------------------------------------------------------------

 

(e)           Buyer is not a party to any pending litigation, which seeks to
enjoin or restrict Seller's ability to sell or transfer the Shares under this
Agreement, nor to Buyer's knowledge is any such litigation threatened against
Buyer.  Furthermore, there is no litigation pending or threatened against Buyer
which, if decided adversely to Buyer, could have a material adverse affect on
Buyer or could adversely affect Buyer's ability to consummate the transactions
contemplated by this Agreement.


(f)           The authorized capital stock of Buyer consists of 750,000,000
shares of Common Stock, $.001 par value, of which 58,860,000 shares are
outstanding.  No shares of Preferred Stock are authorized or outstanding.  All
of the outstanding shares of Common Stock have been duly authorized, validly
issued, fully paid and nonassessable.  There are no options or warrants, or
other rights to purchase or acquire any of Buyer's authorized and unissued
capital stock, and there is no outstanding security of any kind convertible into
or exchangeable for any shares of the capital stock of Buyer.  Buyer has not
granted registration rights to any person.


(g)           The Shares are duly authorized and when issued and paid for in
accordance with the terms hereof, will be validly issued, fully paid and
non-assessable.


(h)           None of the information regarding Buyer which has been supplied by
Buyer contains or will contain any untrue statement of a material fact or omits
or will omit any fact necessary in order to make such statements, in light of
the circumstances under which they are made, not misleading.


8.           Conditions.  This Agreement, its performance, and the transfer and
conveyance contemplated herein are expressly contingent upon and subject to the
following: completion of due diligence by the Buyer and receipt of all required
consents.  If such conditions are not satisfied, or waived by Buyer, Buyer shall
have the right to terminate this Agreement whereupon this Agreement shall be
null and void and the Parties shall have no further obligation hereunder.


9.           Other Covenants and Agreements.


9.1           Indemnification by Seller.  Except as otherwise provided in this
Agreement, Seller agrees to pay and discharge and to save and protect Buyer free
and harmless from all obligations, claims and demands against or in connection
with the Assets that shall arise or accrue prior to and until the Closing Date.

 
5

--------------------------------------------------------------------------------

 

9.2           Indemnification by Buyer.  Buyer agrees to pay and discharge and
to save and protect Seller free and harmless from all liabilities and
obligations that Seller may incur as a result of Buyer's breach of its
representations or warranties hereunder.


9.3           Commissions and Finder's Fees.  The Parties covenant with and
warrant to each other that neither party has obligated itself to pay any
commission or finder's fee in connection with the transaction contemplated by
this Agreement, and the Parties agree to indemnify and hold each other harmless
against any such claims for commissions or finder's fees.


10.         Miscellaneous.


10.1         Survival of Representations.  Each representation and warranty
contained herein or made pursuant hereto shall be deemed to be material and to
have been relied upon, and shall survive the execution and delivery of this
Agreement, any investigation at any time made by or on behalf of any party
hereto, and the transfer of and payment for the Assets.


10.2         Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations hereunder may be assigned by a party without the written
consent of the other party.  Subject to the foregoing, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors and administrators of the Parties hereto.


10.3         Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.


10.4         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


10.5         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


10.6         Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effective upon personal delivery to the party to be notified, upon deposit with
an overnight delivery service, by facsimile upon receipt of confirmation of
transmission, or upon deposit with the United States Post Office, by registered
or certified mail, postage prepaid and addressed to the party to be notified at
the address indicated for such party above, or at such other address as such
party may designate by ten (10) days' advance written notice to the other
Parties.


10.7         Expenses.  Irrespective of whether any closing is affected, each
party shall pay all costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement.


10.8         Amendments and Waivers.  Any term of this Agreement may bc amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), with the
written consent of Seller and Buyer.

 
6

--------------------------------------------------------------------------------

 

10.9         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


10.10       Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the Parties and no party shall be
liable or bound to any ether party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.


10.11       Press Releases.  No public or internal announcements, other than any
internal communications necessary for the purposes of completing this
transaction will be made by either party with respect to this transaction,
without the prior written approval of the other party.



 
Zenith Global Enterprises Limited
         
By:
/s/ Corrina Wall
   
Name:
Corrina Wall
   
Title:
Authorized Signer
(Pursuant to Power of Attorney)




 
Dafoe Corp.
         
By:
/s/ Kyle Beddome
   
Name:
Kyle Beddome
   
Title:
CEO and President

 
 
7

--------------------------------------------------------------------------------

 